DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 9, 18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a lamp holder comprised of, in part, a resisting member comprises a sliding block connected to the adjusting member, a pair of clamping blocks arranged on the sliding block and connected to or separated from the fastener, and two opposite guiding rails respectively arranged on the pair of clamping blocks. Claims 3-5, 9 and 18 are allowed due to their dependency upon claim 1. 
Regarding claim 21, the prior art of record fails to teach or suggest a lamp holder comprised of, in part, a resisting member and an adjusting member moving relative to the cover body, the housing includes a fastener formed on a first end thereof, the adjusting member moves on the cover body so that the resisting member is resisted against the fastener, and the rotation assembly is clamped with the housing or separated from the housing; the lampshade is arranged on the housing and comprises a waterproof plate made of aluminum alloy, the waterproof plate comprising a first potting glue groove formed on a first portion thereof towards the lampshade, and a first bulge formed on the lampshade towards the waterproof plate and corresponding to the first potting glue groove, so that the first bugle is fixed on the waterproof plate by injecting glue into the first potting glue groove. Claims 22 and 23 are allowed due to their dependency upon claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875